Cite as 2016 Ark. App. 16

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                       No. CR-15-30


TARA N. WATTS                                     Opinion Delivered   January 13, 2016
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
V.                                                SEVENTH DIVISION
                                                  [NO. 60CR-12-1422]

                                                  HONORABLE BARRY SIMS, JUDGE
STATE OF ARKANSAS
                                 APPELLEE         REVERSED AND DISMISSED



                           PHILLIP T. WHITEAKER, Judge

       Appellant Tara Watts challenges the legality of her one-year prison sentence following

her guilty plea to the State’s second petition to revoke her probation. For the reasons set out

below, we reverse and dismiss.

       Watts and a codefendant, Anthony Wayne Watts, were charged in a single

information with one Class D felony count of theft by receiving. After the State amended

the charge to a Class A misdemeanor, Tara Watts pleaded guilty to the amended charge, and

she was placed on probation for one year. A sentencing order was entered on October 2,

2012. The sentencing order listed the codefendant, Anthony Wayne Watts, as the individual

sentenced. It did not list the appellant, Tara Watts, as the individual sentenced. In February

2013, the State filed a petition to revoke Watts’s probation, alleging that she had failed to

report to her probation officer and had failed to pay court-ordered restitution. At a hearing
                                 Cite as 2016 Ark. App. 16

on July 22, 2013, Watts pleaded guilty to the revocation. At that time, the circuit court

accepted her guilty plea and stated, “Return to original terms, twelve months’ probation

beginning today, $200 fine plus court costs.” The court also advised Watts that “if you come

back in, I’m going to make you spend the rest of the year in jail.”

       The State filed a second petition to revoke Watts’s probation in June 2014, again

alleging her failure to report and failure to pay supervision fees. At a hearing on September

15, 2014, Watts again entered a guilty plea to the revocation. The circuit court sentenced

Watts to one year in the Pulaski County Jail, with thirty days of jail credit. Following entry

of the sentencing order, Watts filed a timely notice of appeal and now argues to this court

that her one-year jail sentence was illegal.

       We previously sent this case back for supplementation of the record and addendum

because the October 2, 2012 sentencing order stemming from the September 2012 guilty

plea named Watts’s codefendant, Anthony Watts, but did not list Tara Watts as the named

defendant being sentenced. Watts v. State, 2015 Ark. App. 439. We concluded that, while

the omission of the sentencing order might be the result of inadvertence, “we nonetheless

must have the proper appellant’s sentencing order in both our record and addendum, as

Watts’s argument on appeal hinges on her first sentence of probation.” Id. at 3.

       Following our September 2015 opinion, Watts filed a petition for rehearing in which

she asserted that, despite a diligent search by the appellate-records clerk of the Pulaski

County Circuit Court, Watts’s court file contains no initial sentencing order. We denied

Watts’s petition for rehearing, and Watts subsequently filed a “Notice of Filing of


                                               2
                                  Cite as 2016 Ark. App. 16

Supplement to the Addendum.” In this document, Watts again advised this court that she

was unable to supplement the record with a copy of her initial sentencing order because no

such order could be found in her circuit court file.1

       Watts’s case was subsequently resubmitted for this court’s consideration. Although

Watts challenges the legality of her one-year jail sentence on appeal, we find it unnecessary

to reach the merits of her argument in order to reverse and dismiss her conviction and

sentence.

       It is well settled that a judgment is effective only upon entry of record. Garduno-Trejo

v. State, 2010 Ark. App. 779, 379 S.W.3d 692. This principle, embodied in Arkansas Rule

of Civil Procedure 582 and in Supreme Court Administrative Order No. 2,3 is equally

applicable in civil and criminal cases. Bradford v. State, 351 Ark. 394, 401, 94 S.W.3d 904, 908

(2003) (expressly holding that Arkansas Code Annotated section 16-65-1214 directly

conflicted with court rules and administrative orders and was therefore superseded). In

       1
        Watts did, however, supplement the addendum with a copy of the judge’s electronic
signature page, which our previous opinion noted was also missing from the addendum.
Watts, 2015 Ark. App. 439, at 2.
       2
       This rule provides, in pertinent part, that “[a] judgment or decree is effective only
when so set forth and entered as provided in Administrative Order No. 2.” Ark. R. Civ. P.
58.
       3
        This order, in turn, provides that the clerk “shall denote the date and time that a
judgment, decree or order is filed by stamping or otherwise marking it with the date and
time and the word ‘filed.’ A judgment, decree or order is entered when so stamped or
marked by the clerk, irrespective of when it is recorded in the judgment record book.” Ark.
Sup. Ct. Admin. Order No. 2(b)(2).
       4
        Section 16-65-121 provided that a judgment rendered in open court was effective
from the date it was rendered.

                                               3
                                  Cite as 2016 Ark. App. 16

Bradford, the supreme court held that, where a guilty plea and resulting sentence were never

memorialized as a judgment and commitment order and entered of record, there was never

an effective judgment of conviction. Id. at 404, 94 S.W.3d at 910.

       Likewise, in Garduno-Trejo, supra, this court reiterated that an oral order is “simply not

effective until entered of record.” 2010 Ark. App. 779, at 7, 379 S.W.3d at 695–96 (citing

Exigence, LLC v. Baylark, 2010 Ark. 306, 367 S.W.3d 550; Hewitt v. State, 362 Ark. 369, 208

S.W3.d 185 (2005)). Although Garduno-Trejo is distinguishable from the instant case in that

the defendant there was subjected to petitions for revocation based on offenses that occurred

before the sentencing order was entered, that case nonetheless stands for the well-established

principle that an order is not effective until it is entered of record.

       In this case, the record presented to us does not contain an order sentencing Tara

Watts to probation. Counsel avers in a pleading to this court that, after a diligent search by

the circuit court clerk’s office, it appears that no such order was ever entered by the Pulaski

County Circuit Court. Because an effective judgment of conviction was never entered, the

circuit court erred in granting the State’s petitions for revocation, and the revocation must

be reversed and dismissed. See Garduno-Trejo, 2010 Ark. App. 779, at 8, 379 S.W.3d at 696

(reversing and dismissing).

       Reversed and dismissed.

       ABRAMSON and VIRDEN , JJ., agree.

       Clint Miller, Deputy Pub. Def., for appellant.

       Leslie Rutledge, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.


                                                4